OFFICEOFTHEATTORNEYGENERALOFTEXAS
                          AUSTINI
  GRO"ERSELLERS
  ATTORNEY
       GENERIL



Honorable John R. Cravford
County Auditor
Kaufman Cmuity
Kaufman, Terra
Gear Sir:                          0pln10n lo.       O-7066

                                   Rer   ,Should the rone,.$&!+lired    fmm
                                          the sale of a pox?tlofl of' the
                                          land belongJLpg to th+ county
                                          farm be pMcew      \ thd general
                                          fund or biwpd     ia re'&lrlng




                                                              of January 26,


     portion oi the.,
     The question



                                         sed Civil     Statutes   providea:

                                       ch county treasurer   shall
     kebp &well-bound        book In vhlch he shall register
     all claim     agillnst his county ln the order of pre-
     sentotloh,    and ,if more    than one la presented at
     the saae ti.me.&e shall rsglator        them ln tha order
     of their date.       Ha  shall pay no such claim or any
     part thcmoi,      nor ahall the same, or any part
     thereof,    be received by any officer      ln payment
     of anj lndcbtedneas       to the county, until It has
     been duly registerad       in accordaacs vltb the pro-
     visions    of this title.      All claims ln each class
     shall be paid in the order in which they are reg-
     istered."
Honorable John R. Crawford,           page 2


             Article      1626 of such Statutes     provides:
             “Claims classified   .--Claus   against a countr
     shall    be registered    In three claasaa, as ,follovs:
             “1.       . , .
             “2.       . , .

          “3.   All the gsneral lndebt4dness   of the coun-
     ty, including  f’eading and guarding prisoners,  and
     paupera’ claims.”
             Article      1627 of   such Statutes    provides;
            “Registering   claims .--Said treasurer shall an-
     ter each claim In the register,      stating  the class
     to which it belongs,      the name of the payee, the
     amount, tha date of the claim, the data of regls-
     tretlon,    the number of such claim, by vbat author-
     ity Issued, and for what servlcs       the same was Issued,
     and shall write on the face of the claim its regls-
     tratlon numbar, the vord, treglst4red,’       tha date of
     such registration,     and shall sign his naa4   offlclallr
     thereto.’           .
             Article      1628 of ths Statutes      providssr
            “Classlflcatlon  of county funds.--The      funds ra-
     wived by the county treasurer       shall be alassed as
     follows,    and shall be appropriated,    respectlvsly,   to
     the payment of all claims registered       in the first,
     second and third clas8ea:
              “1.      * . .
                                                                    .~~
              “2.      . . .

              “3*     All money recelvad,  not othervise         appropriated
     herein        or by the ccmmlsslonars court.”

          With reference     to the operational  debt of the county
farm, the lav is vell-settled     that all county expenditures  lav-
fully authorizsd  to be made by the county must be paid out of
Honorable John R. Crsvford,     page 3


the county's General Fuud unless there is san4   law vhich makes
such expenditures  a charge against a special  fund.  Carroll v,
Williams,  182 9. W. 291 Raxar County V. Mann, 1.57 S. W. (26) 134.
           Although the county map have In existence  a special
fund or fana account,  ve may presume all claine for vhich the
outstanding scrip vas registered   to fall within the third-class
claims a8 general indebtedness   of the county and Bra properly
#gIstsFed   as claims b4longlng to the third class.
            The Caumlsalonerst Court la not authorized to allov or
give  preference  to payment of claims out OS order of their proper
re lstration.    Article 1625 supra, clearly denotes the ordsr in
xh Bch varranta dravn against the County T asu
Clarke and Courts v. %      SSO to County, G s/3. "$i-$j;'$&~;~
V* r'rank1l.n C&r&y, 98 9. W. "t26) 1190.
            Article 11, Section,2    of the Constitution      of Texas pro-
vides that the construction     of jails,    courthouses,    brldgos and
the establishment   of county poor houses, farms, and the laying
out, conatructlon,   sqd repairing    of county reads shall be pro-
vided for by general lav.     W4 think It 16 axiomatic,        as vell as
vlthln the Conatltutlonal    provisions     and statutes    of this State,
that the acqulrq     of a county poor Saxwi, b4lng in the nature of
a permanent improvement, should be paid for out of the permanent
improvement fund, for ve must presume that when the county pur-
chased this land the purchase price vas paid out of the permanent
improvemcnt fund of the county, th4 only'county           fund out of which
It could .have been legally   paid.     Article   XIII, Sac.    9 of the
Constltutlon.
           It is thdrefora   the oplnlon of this Department that
money from the 8818 of @ portion of the land belonging to the
county farm oannot ba uaad in retiring    outstanding    scrip accumu-
lated as an operational    debt of th4 county farm, but such money
should be placed in the perntansnt Improvement fund of the county.
                                                      .~,
                                         Youra very truly




WJRX/JCP